DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendment filed on January 24, 2022. 
Claims 1-20 are currently pending and have been examined.
This action is made Non-FINAL.
The examiner would like to note that this application is being handled by examiner Christine Huynh.

Response to Amendment
The amendment filed January 24, 2022 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendments to the specifications and claims have overcome each and every objection, 112(a), 112(b), and 101 rejection set forth in the Non-Final Office Action mailed October 25, 2021.

Response to Arguments
Applicant’s arguments, see page 12-14, filed January 24, 2022, with respect to the rejection(s) of claim(s) 1-6, 8-15, and 17-20 under 35 U.S.C. 103 based on Pan in view of Grenier, and the rejection(s) of claim(s) 7 and 16 under 35 U.S.C. 103 based Pan in view of Grenier in view of Hammerschmidt have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Pan in view of Bomphrey (GB . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8-15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (WO 2017045141 A1) in view of Bomphrey (GB 2563935 A).
Regarding claims 1-6, 8-15, and 17-20:
With respect to claim 1
computing an altitude of the moving object based on the pressure-dependent data from the plurality of sensors; (“sensing results can be generated by combining sensor data respectively obtained by multiple sensors, also known as "sensor fusion”… Sensor fusion can be used to compensate for limitations or inaccuracies associated with individual sensor types, thereby improving the accuracy and reliability of the final sensing result. Exemplary sensing result can include speed, altitude, acceleration, yaw angle, and/or position of the mobile platform 100” [00254-00255], “The sensors 300 can include altimeters 351, 352. The altimeters 351, 352 can include pressure altimeters and/or barometers. The altimeters 351, 352 can be configured to measure altitude associated with the mobile platform 100” [0263])
controlling a flight altitude of the moving object based on the computed altitude; (“Exemplary sensing result can include speed, altitude, acceleration, yaw angle, and/or position of the mobile platform 100. Based on the sensing result, the main controller 400 can instruct the mobile platform 100 to implement various operations. Exemplary operations can include adjusting speed to compensate for deviation from a hovering position, moving toward a certain destination, moving away from an obstacle, and/or the like.” [0255]) 
Pan does not teach but Bomphrey teaches: 
obtaining pressure-dependent data from a plurality of sensors, each mounted on a moving object with a respective primary orientation direction, the primary orientation directions of at least two of the sensors being different; (“The vehicle 18 further comprises an array of acoustic sensors in the form of directional microphones 19, 20, 21 and an array of pressure sensors 3 each connected to pressure ports 22, 23, 24, 25, 26, 27, 28, 29, 30, 31 distributed throughout the vehicle. Thus the sensors can detect changes in pressure around the vehicle. There are fewer acoustic sensors than pressure ports. The directional microphones and the pressure ports are oriented to provide coverage on all sides of the craft including the top and bottom.” [0062]


With respect to claim 10, Pan teaches: 
a plurality of propulsion devices, each, when activated, causing a propulsion airflow substantially parallel to a vertical axis of the UAV; (“The present systems and methods are suitable for many types of UAVs including, without limitation, quadcopters (also referred to a quadrotor helicopters or quad rotors), single rotor, dual rotor, trirotor, hexarotor, and octorotor rotorcraft UAVs, fixed wing UAVs, and hybrid rotorcraft-fixed wing UAVs” [0222])
a processor configured to compute an altitude of the UAV based on the pressure-dependent data from the plurality of sensors; (“sensing results can be generated by combining sensor data respectively obtained by multiple sensors, also known as "sensor fusion”… Sensor fusion can be used to compensate for limitations or inaccuracies associated with individual sensor types, thereby improving the accuracy and reliability of the final sensing result. Exemplary sensing result can include speed, altitude, acceleration, yaw angle, and/or position of the mobile platform 100” [00254-00255], “The sensors 300 can include altimeters 351, 352. The altimeters 351, 352 can include pressure altimeters and/or barometers. The altimeters 351, 352 can be configured to measure altitude associated with the mobile platform 100” [0263])
Pan does not teach but Bomphrey teaches: 
a plurality of sensors, each generating pressure-dependent data and being mounted on the UAV with a respective primary orientation direction, the primary orientation directions of at least two of the sensors being different; (“The vehicle 18 further comprises an array of acoustic sensors in the form of directional microphones 19, 20, 21 and an array of pressure sensors 3 each connected to pressure ports 22, 23, 24, 25, 26, 27, 28, 29, 30, 31 distributed throughout the vehicle. Thus the sensors can detect changes in pressure around the vehicle. There are fewer acoustic sensors than pressure ports. The directional microphones and the pressure ports are oriented to provide coverage on all sides of the craft including the top and bottom.” [0062]
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Pan’s apparatus for operating a mobile object with Bomphrey’s sensor orientation because (“different characteristics of the environment can be used to provide reliable obstacle detection in a range of environmental conditions and accuracy can be improved by sensor fusion of the proximity sensor and the further proximity sensor.” See Bomphrey [0012]). 

With respect to claim 20, Pan teaches: 
an altitude computation component configured to compute the altitude of the moving object based on the pressure-dependent data from the plurality of sensors
control a flight altitude of the moving object based on the computed altitude; (“Exemplary sensing result can include speed, altitude, acceleration, yaw angle, and/or position of the mobile platform 100. Based on the sensing result, the main controller 400 can instruct the mobile platform 100 to implement various operations. Exemplary operations can include adjusting speed to compensate for deviation from a hovering position, moving toward a certain destination, moving away from an obstacle, and/or the like.” [0255])
Pan does not teach but Bomphrey teaches: 
a plurality of sensors, each generating pressure-dependent data and being mounted on the UAV with a respective primary orientation direction, the primary orientation directions of at least two of the sensors being different; (“The vehicle 18 further comprises an array of acoustic sensors in the form of directional microphones 19, 20, 21 and an array of pressure sensors 3 each connected to pressure ports 22, 23, 24, 25, 26, 27, 28, 29, 30, 31 distributed throughout the vehicle. Thus the sensors can detect changes in pressure around the vehicle. There are fewer acoustic sensors than pressure ports. The directional microphones and the pressure ports are oriented to provide coverage on all sides of the craft including the top and bottom.” [0062]
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Pan’s apparatus for operating a mobile object with Bomphrey’s sensor orientation because (“different characteristics of the environment can be used to provide reliable obstacle detection in a range of environmental conditions and accuracy can be improved by sensor fusion of the proximity sensor and the further proximity sensor.” See Bomphrey [0012]). 

With respect to claims 2 and 11, Pan in combination with Bomphrey, as shown in the rejection above, discloses the limitations of claims 1 and 10.

a storage component storing a plurality of per-sensor weights; (“The sensor controller 200 can further include a memory (not shown). The memory may include high-speed random access memory (RAM) and may also include nonvolatile memory, such as one or more magnetic disk storage devices, flash memory devices, or other non-volatile solid-state memory devices. The memory can be configured to store data transmitted by the sensors 300 to the sensor controller 200 and coded instructions for executing the methods disclosed in the present disclosure.” [0251])
wherein the processor is further configured to compute the altitude as a function of an average, weighted by the per-sensor weights, of the pressure-dependent data from the plurality of the sensors; (“the sensor controller is configured to provide a weighted average of data generated by a plurality of sensors as the sensor data of a sensor data type” [0152], “one or more sensors 300 in a sensor group may be assigned uniform and/or different weights. The weight can refer to a statistical weight used for calculation.” [0342], “The sensors 300 can include altimeters 351, 352. The altimeters 351, 352 can include pressure altimeters and/or barometers. The altimeters 351, 352 can be configured to measure altitude associated with the mobile platform 100” [0263], “During the initialization process, the sensor controller 200 can assign an initial value for a parameter of a sensor 300, and/or obtain initial parameter from the sensor 300.” [0277])

With respect to claims 3 and 12, Pan in combination with Bomphrey, as shown in the rejection above, discloses the limitations of claims 2 and 11.

determining a direction of motion of the moving object; (“The main controller 400 can be configured to integrate the acceleration to obtain speed and/or position data of the mobile platform 100. Via the sensor fusion process, the main controller 400 can combine such speed and/or position data with speed and/or position data of the mobile platform 100 obtained by the GPS sensors 3 11, 312, to determine the speed and/or position of mobile platform 100.” [0260])
Pan does not teach but Bomphrey further teaches: 
assigning a weight to the pressure-dependent data from each of the plurality of sensors in the weighted average according to the determined direction of motion; (“Thus, if the orientation of the pressure ports relative to the vehicle are known, then flow direction and airspeed can be determined by identifying these total (maximum) and static pressure ports and sensor values in the manner described. Lastly, with the known static pressure, the pressure altitude can be determined from the known variation in air pressure from sea level. In the signal processing unit 4, the raw sensor values directly from the fluid property sensors 3, in the form of pressure sensors, can be filtered with separate routines for each of the additional outputs of airspeed, flow direction and pressure altitude to maximize the respective signals. For example, moving-window averaging, band-pass filtering or Kalman filtering (amongst others) can be used to process the raw sensor values from the fluid property sensors 3 for use of the data to determine airspeed, flow direction and pressure altitude.” [0053]). This shows a vehicle with a plurality of pressure sensors placed around the vehicle so that the direction of motion is known and correlate with values. It also utilizes Kalman filtering which uses a weighted average. In turn, 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Pan’s apparatus for operating a mobile object with Bomphrey’s sensor orientation because (“different characteristics of the environment can be used to provide reliable obstacle detection in a range of environmental conditions and accuracy can be improved by sensor fusion of the proximity sensor and the further proximity sensor.” See Bomphrey [0012]). 

With respect to claims 4 and 13, Pan in combination with Bomphrey, as shown in the rejection above, discloses the limitations of claims 2 and 11.
The combination of Pan in view of Bomphrey teaches the apparatus for operating a mobile object and sensor orientation of claims 2 and 11. Pan further teaches:
determining a velocity of moving object; (“Each of the first sensor 301 and the second sensor 302 can generate data to be used for calculating speed of the mobile platform 100.” [0232])
Pan does not teach but Bomphrey further teaches: 
assigning a weight to the pressure-dependent data from each of the plurality of sensors in the weighted average according to the determined velocity; (“Thus, if the orientation of the pressure ports relative to the vehicle are known, then flow direction and airspeed can be determined by identifying these total (maximum) and static pressure ports and sensor values in the manner described. Lastly, with the known static pressure, the pressure altitude can be determined from the known variation in air pressure from sea level. In the signal processing unit 4, the raw sensor values directly from the fluid property sensors 3, in the form of pressure sensors, can be filtered with separate routines for each of the additional outputs of airspeed, flow direction and pressure altitude to maximize the respective signals. For example, moving-Kalman filtering (amongst others) can be used to process the raw sensor values from the fluid property sensors 3 for use of the data to determine airspeed, flow direction and pressure altitude.” [0053]). This shows a vehicle with a plurality of pressure sensors placed around the vehicle so that the direction and speed is known and correlate with values. It also utilizes Kalman filtering which uses a weighted average. In turn, because the product as claimed has the properties predicted by the prior art, it would have been obvious to make the system adjust the weighted according to the velocity. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Pan’s apparatus for operating a mobile object with Bomphrey’s sensor orientation because (“different characteristics of the environment can be used to provide reliable obstacle detection in a range of environmental conditions and accuracy can be improved by sensor fusion of the proximity sensor and the further proximity sensor.” See Bomphrey [0012]). 

With respect to claim 5, Pan in combination with Bomphrey, as shown in the rejection above, discloses the limitations of claim 2. 
The combination of Pan in view of Bomphrey teaches the apparatus for operating a mobile object and sensor orientation of claim 2. Pan further teaches:
determining that the pressure-dependent data from one of the sensors deviates from the pressure-dependent data of the other ones of the sensors by more than a threshold amount of discrepancy; (“In some embodiments of the disclosed method, the processing includes: selecting a sensor in the sensor data source; and identifying data generated by the selected sensor as the sensor data of the sensor data type.” [0034-0036], “In some embodiments of the disclosed method, the detecting the anomaly includes detecting that the first data has remained constant during a predetermined time interval… detecting that noise associated with the first data is greater than a predetermined noise level… detecting a discontinuity in the first data that is greater than a predetermined discontinuity level.” [0045-0047])
wherein the pressure-dependent data from the one of the sensors is precluded from computing the altitude of the moving object; (“the second sensor 302 can provide the sensor controller 200 with a subset of data of the same sensor data type as the data provided by the first sensor 301. Before detecting the malfunction, the sensor controller 200 can obtain the first and second data respectively provided by the first sensor 301 and the second sensor 302. The sensor controller 200 can compare the first and second data respectively provided by the first sensor 301 and the second sensor 302 to detect the malfunction (shown at 1125 in FIG. 8). Upon detecting the malfunction in the first sensor 301, the sensor controller 200 can receive data that exclude the first data. For example, the sensor controller 200 can receive the second data generated by the second sensor 302, but not the first data generated by the first sensor 301. The sensor controller 200 can use the second data for subsequent sensor fusion process for controlling the mobile platform 100.” [0242], “Exemplary sensing result can include speed, altitude, acceleration, yaw angle, and/or position of the mobile platform 100. Based on the sensing result, the main controller 400 can instruct the mobile platform 100 to implement various operations” [0255])

With respect to claims 6 and 15, Pan in combination with Bomphrey, as shown in the rejection above, discloses the limitations of claims 2 and 10. 
The combination of Pan in view of Bomphrey teaches the apparatus for operating a mobile object and sensor orientation of claims 1 and 10. Pan does not teach but Bomphrey further teaches wherein the primary orientation directions of all the sensors are substantially perpendicular to a vertical direction; (“The vehicle 18 further comprises an array of acoustic array of pressure sensors 3 each connected to pressure ports 22, 23, 24, 25, 26, 27, 28, 29, 30, 31 distributed throughout the vehicle. Thus the sensors can detect changes in pressure around the vehicle. There are fewer acoustic sensors than pressure ports. The directional microphones and the pressure ports are oriented to provide coverage on all sides of the craft including the top and bottom.” [0062]
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Pan’s apparatus for operating a mobile object with Bomphrey’s sensor orientation because (“different characteristics of the environment can be used to provide reliable obstacle detection in a range of environmental conditions and accuracy can be improved by sensor fusion of the proximity sensor and the further proximity sensor.” See Bomphrey [0012]). 

With respect to claim 8, Pan in combination with Bomphrey, as shown in the rejection above, discloses the limitations of claim 1.
The combination of Pan in view of Bomphrey teaches the apparatus for operating a mobile object and sensor orientation of claim 1. Pan further teaches herein the moving object is an unmanned aerial vehicle (UAV); (“In some embodiments of the disclosed apparatus, the mobile platform includes an unmanned aerial vehicle (UAV).” [0062])

With respect to claims 9 and 17, Pan in combination with Bomphrey, as shown in the rejection above, discloses the limitations of claims 8 and 10.  
The combination of Pan in view of Bomphrey teaches the apparatus for operating a mobile object and sensor orientation of claims 8 and 10. Pan does not teach but Bomphrey further teaches wherein the sensors are mounted on the UAV such that the primary orientation directions of at least one pair of the sensors are opposite to each other; (“The vehicle 18 array of pressure sensors 3 each connected to pressure ports 22, 23, 24, 25, 26, 27, 28, 29, 30, 31 distributed throughout the vehicle. Thus the sensors can detect changes in pressure around the vehicle. There are fewer acoustic sensors than pressure ports. The directional microphones and the pressure ports are oriented to provide coverage on all sides of the craft including the top and bottom.” [0062]
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Pan’s apparatus for operating a mobile object with Bomphrey’s sensor orientation because (“different characteristics of the environment can be used to provide reliable obstacle detection in a range of environmental conditions and accuracy can be improved by sensor fusion of the proximity sensor and the further proximity sensor.” See Bomphrey [0012]). 

With respect to claim 14, Pan in combination with Bomphrey, as shown in the rejection above, discloses the limitations of claim 11:
The combination of Pan in view of Bomphrey teaches the apparatus for operating a mobile object and sensor orientation of claim 11. Pan further teaches further comprising a processing system configured to sense failure of at least one of the sensors and set to zero the weight corresponding to the at least one of the sensors; (“the second sensor 302 can provide the sensor controller 200 with a subset of data of the same sensor data type as the data provided by the first sensor 301. Before detecting the malfunction, the sensor controller 200 can obtain the first and second data respectively provided by the first sensor 301 and the second sensor 302. The sensor controller 200 can compare the first and second data respectively provided by the first sensor 301 and the second sensor 302 to detect the malfunction (shown at 1125 in FIG. 8). Upon detecting the malfunction in the first sensor 301, the sensor controller 200 can receive data that exclude the first data. For example, the sensor controller 200 can receive the second data generated by the second sensor 302, but not the first data generated by the first sensor 301. The sensor controller 200 can use the second data for subsequent sensor fusion process for controlling the mobile platform 100.” [0242]) 

With respect to claim 18, Pan in combination with Bomphrey, as shown in the rejection above, discloses the limitations of claim 10:
The combination of Pan in view of Bomphrey teaches the apparatus for operating a mobile object and sensor orientation of claim 10. Pan does not teach but Bomphrey further teaches wherein at least one of the sensors is vertically positioned in a central portion of a landing support member; (“The vehicle 18 further comprises an array of acoustic sensors in the form of directional microphones 19, 20, 21 and an array of pressure sensors 3 each connected to pressure ports 22, 23, 24, 25, 26, 27, 28, 29, 30, 31 distributed throughout the vehicle. Thus the sensors can detect changes in pressure around the vehicle. There are fewer acoustic sensors than pressure ports. The directional microphones and the pressure ports are oriented to provide coverage on all sides of the craft including the top and bottom.” [0062]) Bomphrey does not explicitly teach that the sensors are vertically positioned in a landing support member, but Bomphrey does teach the plurality of pressure sensors being oriented in various positions on the vehicle including the top and bottom (see e.g. [0062]) wherein the bottom is the landing support. The design of the vehicle can also incorporate legs (see e.g. [0007]) as landing support members. Thus, it would have been obvious to a person of ordinary skill in the art to place the sensors on the landing support member to provide an improved system or method, as a person with ordinary skill has good reason to pursue the known options within his or her technical 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Pan’s apparatus for operating a mobile object with Bomphrey’s sensor orientation because (“different characteristics of the environment can be used to provide reliable obstacle detection in a range of environmental conditions and accuracy can be improved by sensor fusion of the proximity sensor and the further proximity sensor.” See Bomphrey [0012]). 

With respect to claim 19, Pan in combination with Bomphrey, as shown in the rejection above, discloses the limitations of claim 10:
The combination of Pan in view of Grenier teaches the apparatus for operating a mobile object and sensor orientation of claim 11. Pan further teaches wherein at least one of the sensors is incorporated into a main body of the UAV; (“unmanned aerial vehicle (UAV) may be outfitted with a functional payload, such as a sensor for collecting data from the surrounding environment” [0004])

Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (WO 2017045141 A1) in view of Bomphrey (GB 2563935 A) in further view of Hammerschmidt et al. (US 9903779 B2).
Regarding claims 7 and 16:
With respect to claims 7 and 16, Pan in combination with Bomphrey, as shown in the rejection above, discloses the limitations of claims 1 and 10:
The combination of Pan in view of Bomphrey teaches the apparatus for operating a mobile object and sensor orientation of claims 1 and 10. Pan in combination with Bomphrey does not further comprising defining the primary orientation direction of at least one of the sensors relative to an exterior boundary of an aperture through which the respective sensor is exposed to ambient pressure; ( “In one embodiment, the second pressure sensor can detect a change of the external pressure measurement relative to an ambient pressure, and communicate, to the controller or the first pressure sensor, the external pressure measurement based on the change, which could require longer or different time periods between measurements to determine.” [34])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Pan’s apparatus for operating a mobile object and Bomphrey’s sensor orientation with Hammerschmidt’s pressure sensor system to (“further enables self-extraction of pressure sensor parameter values for a self-calibration by a pressure sensor itself according to one or more target values and based on a pressure (e.g., an ambient pressure)” See Hammerschmidt [11].)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine N Huynh whose telephone number is (571)272-9980. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHRISTINE NGUYEN HUYNH/       Examiner, Art Unit 3662                     

/ANISS CHAD/       Supervisory Patent Examiner, Art Unit 3662